PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,828
Filing Date: 8 Mar 2019
Appellant(s): The United States of America, as represented by the Secretary of Agriculture et al.



__________________
ROBERT D. JONES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/22.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 5-8, 10-13, 15-16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,326,543 to McEntire et al. (“McEntire”) in view of US Pat. 5,937,877 to Rodriguez (“Rodriguez”).
Regarding claims 1, 8, 13, and 15,
McEntire discloses a produce cleaning system comprising: 
a feeder system (i.e. cutter heads 22; “the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [col. 1, lines 41-42]) for discharging produce from the feeder system into air so that a stream of the produce falls downwardly [Fig. 1; col. 2, line 60 – col. 3, line 1]; 
a produce-washing liquid (i.e. sanitizing solution, e.g. comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58]; and 
multiple produce-washing liquid sprayers (20), the produce-washing liquid sprayers being positioned below the feeder system, the sprayers being positioned around and/or within the produce stream [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1]; 
wherein, the feeder system is configured so that as the produce falls through the air from the feeder system, the produce-washing liquid sprayers direct a spray of produce-washing liquid upward through the air, so that the produce-washing liquid directly sprays and impacts the falling produce, causing the produce to tumble and removing organic exudate from the produce, thereby cleaning the produce  [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15].  

    PNG
    media_image2.png
    627
    837
    media_image2.png
    Greyscale

[McEntire: Figure 1 – ANNOTATED]
McEntire teaches that said produce-washing liquid sprayers (20) are positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said produce-washing liquid sprayers are oriented “upwardly into the air” to direct a spray of produce-washing liquid “upward through the air”.  As illustrated in annotated Figure 1 above, the produce-washing liquid sprayers (20) at least appear to be oriented horizontally.  However, McEntire does explicitly teach that:
“Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the sprayers (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to configure said sprayers of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the sprayers (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction (i.e. with an upward velocity component) to directly impact and clean falling produce, because McEntire teaches that said sprayers (20) are used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].
Annotated Figure 1 of McEntire (see above) illustrates a spray manifold comprising produce-washing liquid sprayers (nozzles 20) arranged vertically in a wall of a produce chute (i.e. sprayer heads 20 at 22, positioned below inlet 24 and outlet 26) to spray the falling produce stream, but does not explicitly teach that the produce sprayers “at least partially ring the produce stream”.  However, it is old and well-known in the art to utilize such a sprayer configuration to “at least partially ring the produce stream” as claimed, as in for example a spray manifold extending horizontally and concentric to a perimeter wall of a chute to thereby surround or ring a falling stream of foodstuff to be cleansed.  For example, Rodriguez similarly discloses a cleaning system for washing foodstuffs comprising a food-receiving chute (18) that has a horizontally-extending spray manifold (at 24) having a plurality of spaced nozzles (20) concentric to walls forming a perimeter of the chute and configured to spray cleaning liquid at foodstuffs passing therethrough for cleansing [see Fig. 1-3; col. 8, lines 31-53].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of McEntire such that the spray manifold comprising vertically-arranged nozzles are substituted with a horizontally-extending manifold having nozzles concentric to walls of the chute, as taught by Rodriguez, in order to predictably spray and clean a stream of foodstuffs passing therethrough with a washing liquid via nozzles that surround or ring said stream [Rodriguez: col. 9, lines 10-25].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Regarding claim 5,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce-washing liquid comprises a liquid solution of chlorine or other sanitizer (i.e. sanitizing solution comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58].
Regarding claim 6,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce comprises fresh-cut produce (via cutter heads 22) [Fig. 1; col. 2, lines 60-66].  It is noted that the recitation “the produce comprises fresh-cut produce” is a statement of intended use which does not patentably distinguish over the prior art since McEntire meets all the structural elements of the claim(s) and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As long as the system of McEntire is capable of operation using fresh-cut produce, the claim is therefore met.
Regarding claim 7,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce comprises freshly-cut produce (via cutter heads 22) [Fig. 1; col. 2, lines 60-66].  It is noted that the recitation “the produce comprises freshly-cut produce” is a statement of intended use which does not patentably distinguish over the prior art since McEntire meets all the structural elements of the claim(s) and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As long as the system of McEntire is capable of operation using freshly-cut produce, the claim is therefore met.
Regarding claim 10,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the system further comprises a produce chute (i.e. hopper 14) positioned so that the produce falls into the chute [see Fig. 1; col. 2, lines 64-66].  
Regarding claim 11,
McEntire in view of Rodriguez discloses the system of claim 10, wherein McEntire teaches that the produce chute (i.e. hopper 14) has a hollow tapered shape so that produce is funneled downwardly [see Fig. 1; col. 2, lines 64-66], but does not explicitly teach that the chute has a truncated and inverted cone shape.  However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of said produce chute to have a hollow, truncated, and inverted cone shape since it has been held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)]. 
Regarding claim 12,
McEntire in view of Rodriguez discloses the system of claim 10, wherein McEntire teaches that the produce chute (i.e. hopper 14) has a hollow tapered shape so that produce is funneled downwardly [see Fig. 1; col. 2, lines 64-66], but does not explicitly teach that the chute has a round cross section.  However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of said produce chute to have a round cross sectional shape so that produce is funneled downwardly (e.g. truncated conical funnel shape) since it has been held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)]. 
Regarding claim 16,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the system further comprises a substrate (i.e. perforated conveyer 30) positioned so that the cleaned produce ultimately lands on the substrate and the produce-washing liquid drains away from the substrate [see Fig. 1; col. 2, line 64 – col. 3, line 6].
Regarding claim 29,
McEntire discloses a produce cleaning system comprising: 
a feeder system (i.e. cutter heads 22; “the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [see: col. 1, lines 41-42]) for discharging produce from the feeder system into air so that a stream of the produce falls downwardly [Fig. 1; col. 2, line 60 – col. 3, line 1]; 
a produce-washing fluid (i.e. sanitizing solution, e.g. comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58]; and
multiple sprayers (20) positioned below the feeder system, the sprayers being positioned around and/or within the produce stream [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1]; 
whereby, as the produce falls through the air, the sprayers spray the produce-washing fluid onto the falling produce stream causing the produce to tumble and reorient, and thus more uniformly exposing the produce to the produce-washing fluid and thoroughly removing organic exudate and other foreign materials (soil, dirt) and bacteria from the produce, thereby cleaning the produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15].   
McEntire teaches that said produce-washing liquid sprayers (20) are positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said produce-washing liquid sprayers are “upwardly-oriented” to direct a spray of produce-washing liquid in an upward direction through the air.  As illustrated in annotated Figure 1 above, the produce-washing liquid sprayers (20) at least appear to be oriented horizontally.  However, McEntire does explicitly teach that:
“Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the sprayers (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure said sprayers of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the sprayers (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction (i.e. with an upward velocity component) to directly impact and clean falling produce, because McEntire teaches that said sprayers (20) are used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].
Annotated Figure 1 of McEntire (see above) illustrates a spray manifold comprising produce-washing liquid sprayers (nozzles 20) arranged vertically in a wall of a produce chute (i.e. sprayer heads 20 at 22, positioned below inlet 24 and outlet 26) to spray the falling produce stream, but does not explicitly teach that the produce sprayers “at least partially ring the produce stream”.  However it is old and well-known in the art to utilize such a sprayer configuration to “at least partially ring the produce stream” as claimed, as in for example a spray manifold extending horizontally and concentric to a perimeter wall of a chute to thereby surround or ring a falling stream of foodstuff to be cleansed.  For example, Rodriguez similarly discloses a cleaning system for washing foodstuffs comprising a food-receiving chute (18) that has a horizontally-extending spray manifold (at 24) having a plurality of spaced nozzles (20) concentric to walls forming a perimeter of the chute and configured to spray cleaning liquid at foodstuffs passing therethrough for cleansing [see Fig. 1-3; col. 8, lines 31-53].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of McEntire such that the spray manifold comprising vertically-arranged nozzles are substituted with a horizontally-extending manifold having nozzles concentric to walls of the chute, as taught by Rodriguez, in order to predictably spray and clean a stream of foodstuffs passing therethrough with a washing liquid via nozzles that surround or ring said stream [Rodriguez: col. 9, lines 10-25].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.

(2) Response to Argument

5.	Appellant’s arguments, see pages 12-18 of Appeal Brief, filed 5/9/22, with respect to the previous grounds of rejection of independent claims 1 and 29 under 35 U.S.C. 103 in view of McEntire (US Pat. 9,326,543) and Rodriguez (US Pat. 5,937,877) have been fully considered but they are not persuasive.  

Appellant argues that the cited references McEntire and Rodriguez do not disclose multiple upwardly-oriented sprayers to spray produce-washing fluid upwardly onto falling produce, thereby washing the produce; therefore, Examiner has not established a prima facie case of obviousness.  Appellant further argues that Examiner improperly relies upon conclusory reasoning.

Examiner respectfully disagrees.  As the Supreme Court noted in KSR, “[r]igid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it” (KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)). The fact that a motivation is not present in the cited art alone does not necessarily mean that the Examiner has improperly gleaned the motivation from Applicant’s own specification. Motivations for modifications may be gleaned implicitly from the cited art or from “common sense”.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “…
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
.  McEntire discloses a produce cleaning system comprising: multiple produce-washing liquid sprayers (20), the produce-washing liquid sprayers being positioned below a feeder system (i.e. cutter heads 22; “the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [col. 1, lines 41-42]) [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1]; wherein, the feeder system is configured so that as the produce falls through the air from the feeder system, the produce-washing liquid sprayers direct a spray of produce-washing liquid through the air, so that the produce-washing liquid directly sprays and impacts the falling produce, thereby cleaning the produce [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15].

    PNG
    media_image2.png
    627
    837
    media_image2.png
    Greyscale

[McEntire: Figure 1 – ANNOTATED]
McEntire teaches that said produce-washing liquid sprayers (20) are positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said produce-washing liquid sprayers are oriented “upwardly into the air” to direct a spray of produce-washing liquid “upward through the air”.  As illustrated in annotated Figure 1 above, the produce-washing liquid sprayers (20) at least appear to be oriented horizontally, wherein the horizontally-oriented sprayers seemingly spray liquid in a flared manner such that at least a portion of the sprayed liquid has an upward trajectory.  However, McEntire does explicitly teach that:
“Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the sprayers (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure said liquid sprayers of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the sprayers (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction to directly impact and clean falling produce, because McEntire teaches that said sprayers (20) are used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].  
As argued in pages 15-16 of the Appeal Brief, appellant asserts that the purpose of the upwardly-oriented nozzles is to clean the falling cut produce and to immediately wash away the organic exudate emanating from said produce.  Examiner respectfully does not find this rebuttal persuasive at least because appellant’s arguments are not commensurate in scope with the claims.  The breadth of the claims merely require that the liquid sprayers are oriented such that at least a portion of the sprayed liquid has an upward trajectory to impact falling produce.  Based on the totality of evidence, appellant has not provided persuasive rebuttal evidence of non-obviousness.  On this basis, Examiner maintains the determination of obviousness as presented in the previous office action (Final Rejection mailed 11/9/21).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        8/25/22

Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                                                                                                                                                                                                                                /KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.